OFFICIAL NOTICE FROM COURT OFCRIMINAL APPEALS OFTEXAS
                      P O BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

               OFFICIAL BUSINESS
               STATE OF TEXAS
                                                                                   3TOHP PITNEY BOWES
               PENALTY FOR
             PRIVATE USE
                                                                     02 1M .            $ 00.26s
                                                                    0004279596           DEC 18 2014
  12/17/2014
   LINDECAMP, JED SAMUEL
                                                                 ^MAILED FROM Z"WfP-&2,^07-01
  The Court has dismissed your application for writ of habeas corpus without written
   order; the sentence has been discharged? Ste,Exparte Harrington, 310 S.W.3d
452 (Tex. Crim. App. 2010).
                                                                                    Abel Acosta, Clerk

                                JED SAMUEL LINDECAMP
                                                                                              AN K
                                315 FRY STREET
                               #2
                                DENTON, TX 76201


'•N3B'   7B2'Ol                 Iii-"--Iimii-jiTf^iliMfilIv1ll"li:l»JMll""ITr"l-i-»l.t-,i"i.I1i-